Curia, per
Johnson.
The County Court Act contains a provision, that if a verdict shall be found for one of sev-*159‘feral defendants, be shall have costs against the plaintiff. And although this act was not imperative on the Circuit Courts, the principle of it seems to have been incorpora* ted in the practice in those courts, and is sanctioned in the case of Trapp vs. M’Kenzie. Where the costs must from their nature be joint, such for instance as the cost of a joint appearance or plea, or when witnesses have been summoned on account of the joint defence, the rule laid down by the presiding judge for their apportionment, furnishes the only practical mode, and is clearly coi’reet.— But if it can be shown to the satisfaction of the clerk, that a particular expense has been incurred by the individual defence of the successful defendant; as for example when witnesses have been summoned or examined by commission, on account of his defence alone, and unconnected with the joint defence, it comports with the jus-Ie of the case and the spirit of the pi-actice, that he juld be allowed this as a separate charge. The motion therefore granted, and the clerk is directed to tax the costs in conformity with this opinion.

Costs ordered tobe taxed.